Citation Nr: 1606959	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for chronic arthritis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to an increased rating for residuals of a left knee injury with mild degenerative arthritis ("left knee disability"), rated initially as 10 percent disabling and as 20 percent disabling from May 4, 2010.

10.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with mild degenerative arthritis ("right knee disability").

11.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The January 2011 rating decision granted service connection for the left and right knee disabilities, assigning 10 percent ratings effective February 25, 2010, and denied service connection for hands, feet, hips, shoulders, ankles, low back, and arthritis.  The Board has construed a March 2011 supplemental claim form submitted by the Veteran to be a timely notice of disagreement with the January 2011 rating decision.  The July 2012 rating decision denied service connection for hypertension.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Here, the Veteran stated in a September 2010 VA examination of the knees and in August 2012 examinations by a private physician that the knee disabilities prevented him from working.  As such, the Board finds that a claim for entitlement to a TDIU has been raised.

The issues of service connection for bilateral hand, foot, hip, shoulder, and ankle disabilities; a higher initial rating for the right knee disability; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Any current low back disability is not shown to be related to service.

2.  For the period of appeal prior to May 4, 2010, the Veteran's left knee disability manifested by pain on palpation and mild degenerative changes.  There was no ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, compensable limitation of flexion or extension, impairment of the tibia and fibula, or genu recurvatum.

3.  For the period of appeal from May 4, 2010, the Veteran's left knee disability has manifested by analogy to dislocated semilunar cartilage with frequent episodes of locking pain.  There was no ankylosis, removal of semilunar cartilage, compensable limitation of flexion or extension, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  For the period of appeal prior to May 4, 2010, the criteria for the assignment of a disability evaluation in excess of 10 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5261 (2015).

3.  For the period of appeal from May 4, 2010, the criteria for the assignment of a disability evaluation in excess of 20 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2010, prior to the adjudication of the claims for service connection for a left knee disability and a low back disability.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The Veteran's claim for a higher initial rating for the service-connected left knee disability is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claims for service connection for a low back disability and for a higher initial rating for the left knee disability, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for a higher initial rating for the left knee disability, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in September 2010, May 2012, and May 2014 to obtain medical evidence regarding the nature and severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examination was performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the low back and left knee disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for a low back disability and for a higher initial rating for the left knee disability, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Low Back Disability

The Veteran contends that all of his claimed disabilities, including his low back, are the result of service.  He asserts that as a soldier, he did forced road marches that were, on average, 25 miles with a 100-pound pack on his back.  In addition, as a paratrooper, the force of landings caused the claimed disabilities.  See the January 2014 VA Form 9; May 2015 Board hearing transcript.

STRs indicate that in a December 1977 enlistment examination, the Veteran was found to have mild pes planus.  His upper extremities, lower extremities, spine, and other musculoskeletal system were found to be clinically normal.

In December 1979, the Veteran reported a fall injury to his lumbar spine.  X-rays showed no fractures.  In August 1984, the Veteran reported having a backache for one week.  He did not have a history of injury or any radiating pain.  He had muscle spasms of the para-lumbar area and could not bend forward or turn around due to pain.  In an October 1984 report of medical history, the Veteran reported having swollen or painful joints.  On the separation examination, the Veteran's upper extremities, feet, lower extremities, spine, and other musculoskeletal system were found to be clinically normal.

The Veteran had a VA examination of the lumbar spine in September 2010.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He also reported having a history of urinary frequency, nocturia, numbness, paresthesias, leg or foot weakness, and unsteadiness.  Physical examination showed a normal posture and gait, with no spasm, atrophy, guarding, tenderness, or weakness.  Range of motion measurements revealed flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, with pain on motion but no additional limitations after three repetitions of range of motion movement.  X-rays showed evidence of five lumbar vertebrae with well-preserved spaces and both sacroiliac joints were open.  There was no spondylolysis.  The examiner indicated that the only significant finding was tenderness along the low lumbar midline area.  The examiner opined that Veteran's current back complaints were less likely as not caused by or a result of an in-service injury.  He specified that the Veteran incurred a minor injury to the lumbar spine in service, but that had no permanent sequelae, and the current pack pain was related to mechanical issues of daily activity.

The Veteran's friend, T.F., submitted a lay statement in August 2010, asserting that she witnessed the Veteran's pain on a daily basis.  She stated that she watched the Veteran struggle to do things around the house, such as cutting the grass or getting up after being seated for a long time.  T.F. stated that she heard the Veteran's bone crack and pop and she heard him in pain at night.

The Veteran had a low back examination in August 2012 by a private physician, Dr. L.P., who diagnosed the Veteran with back pain, thoracic pain, lumbosacral arthritis, and thoracic arthritis.  Range of motion measurements showed forward flexion to 40 degrees (with objective evidence of painful motion at 30 degrees), extension to 20 degrees (painful motion at 20 degrees), right lateral flexion to 15 degrees (painful motion at 10 degrees), left lateral flexion to 25 degrees (painful motion at 20 degrees with crepitus), right lateral rotation to 30 degrees or greater (no painful motion), and left lateral rotation to 10 degrees (no painful motion).  After repetitive-use testing with three repetitions, flexion, extension, right and left lateral flexion, and right and left lateral rotation were all to 10 degrees.  Other symptoms included weakened movement, excess fatigability, incoordination, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had pain to palpation  at the L2-L5 levels.  He also had mild bilateral lower extremity radiculopathy.

In December 2013, the Veteran reported low back pain radiating into the left leg.  Needle electromyography demonstrated evidence of left S1 radiculopathy.

While STRs clearly demonstrate a complaint of low back pain, there is no evidence of any residual injury since service.  

The VA examiner's opinion is competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided the facts and rationale on which he based his opinions.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  Although the Veteran was examined in August 2012 by Dr. L.P., that examination report did not contain opinion on whether the current diagnoses were related to service.

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  However, although he can describe feeling discomfort or pain, his statements cannot be used to diagnose a back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Similarly, the Veteran's friend, T.F., can describe witnessing the Veteran's behavior, but has not been shown to have the medical training necessary to make a medical diagnosis and to opine on the etiology of any such diagnosis.  As such, the Board finds the Veteran's and T.F.'s statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the evidence shows that any current low back disability is not related to the pain reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for a low back disability is denied.

III.  Increased Rating Claim

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Left Knee Rating
Period of Appeal Prior to May 4, 2010

For this period of the appeal, the Veteran's left knee disability was rated under Diagnostic Codes 5010-5261 for traumatic arthritis and dislocated semilunar cartilage.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010, represent the diagnostic code used to rate traumatic arthritis.  The second four digits after the hyphen, 5261, represent the diagnostic code limitation of extension.  The Veteran was evaluated as 10 percent disabling based on evidence of painful motion.

The evidence shows that for this period of the appeal, a rating in excess of 10 percent for the left knee disability is not warranted.  For a 20 percent rating, there must be evidence that extension was limited to 15 degrees or flexion limited to 30 degrees.  In this case, there is no evidence that extension was limited to 15 degrees or that flexion was limited to 30 degrees during this short period of the appeal.  

The only evidence for this period of the appeal is a VA treatment record, which indicates that in April 2010, the Veteran reported that his knee had been giving out more in the past three days.  On physical examination, the knee was slightly swollen and tender along the lower patella line to palpation.  Range of motion was 4 out of 5.  X-rays showed mild degenerative changes, which were advanced for the Veteran's age.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the current 10 percent rating for the left knee disability under Diagnostic Codes 5261 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that a separate rating is not warranted.  There is no medical evidence of ankylosis, dislocated cartilage, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5258 (dislocated cartilage), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  With regard to Diagnostic Codes 5257 (recurrent subluxation or lateral instability, the Veteran reported that he knee gave out; however, evaluation under this code would not warrant a rating in excess of 10 percent, as there was no objective findings of instability.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected left knee disability for this period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Left Knee Rating
Period of Appeal from May 4, 2010

For this period of the appeal, the Veteran's left knee disability is rated under Diagnostic Codes 5010-5258 for traumatic arthritis and dislocated semilunar cartilage.  

The evidence shows that for this period of the appeal, a rating in excess of 20 percent for the left knee disability is not warranted.  A 20 percent rating is the schedular maximum rating available for dislocated cartilage.  As such, for a 30 percent rating, there must be evidence of ankylosis in full extension or slight flexion, severe recurrent subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, or nonunion of the tibia and fibula.  In this case, there is no competent and credible evidence of ankylosis, subluxation or lateral instability, flexion limited to 15 degrees, extension limited to 20 degrees, or nonunion of the tibia and fibula during this period of the appeal.  

In May 2010, the Veteran reported having bilateral knee pain.  X-rays were taken again and showed a free edge tear of the posterior horn medial meniscus and tricompartmental degenerative joint disease (DJD) with the most advanced region being the patellofemoral articulation.  There was no large joint effusion, or acute fracture or dislocation.  The treating physician assistant noted that the DJD was mild but advanced for the Veteran's age.  In June 2010, the Veteran reported having knee pain, which was relieved by aspirin and was "not that bad."

As discussed above, the Veteran's friend, T.F., submitted a lay statement in August 2010, asserting that she witnessed the Veteran's pain on a daily basis.  

In September 2010, the Veteran had a VA knee examination.  He reported that he used a knee brace (from CVS) frequently, and had increased pain, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, and swelling.  He stated that he could only stand for a few minutes and could walk only a few yards.  The examiner indicated that the Veteran had a normal gait, tenderness, and pain at rest.  He also had crepitation and subpatellar tenderness, but no instability.  Range of motion measurements revealed flexion to 120 degrees and extension to zero degrees, with objective evidence of pain on repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays showed mild medial joint narrowing and thinning patellar cartilage.

VA treatment records from May 2011 indicated that the Veteran had full range of motion in both knees, with some pain with patellofemoral compression and some crepitus.  There was no swelling or instability.  November 2011 treatment records indicate that the Veteran's knee was treated with acetaminophen, analgesic cream, and hot baths.  The Veteran stated that he thought his knee pain was well controlled and he was not hindered in his daily tasks.  He stated that at worst, the pain was a 10, and that at baseline it was a 4.

In May 2012, the Veteran had another VA knee examination.  He reported worsening knee pain, including the inability to stand, bend, or walk without significant pain and occasional swelling.  Range of motion measurements included flexion to 110 degrees with objective evidence of painful motion at 40 degrees and extension to zero degrees.  After three repetitions of motion, flexion was to 105 degrees and extension was to zero degrees.  Other symptoms included weakened movement, pain to palpation, and interference with sitting, standing, and weight-bearing.  Anterior, posterior, and medial-lateral stability tests were all normal, with no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had no residual signs or symptoms since his knee surgery in 1979 and 1987.  

In August 2012, the Veteran had a knee examination by a private physician, Dr. L.P.  The examination report indicates that the Veteran's left knee flexion was to 130 degrees (with painful motion at 105 degrees) and extension was to 40 degrees (with painful motion at 20 degrees).  Other symptoms included weakened movement, excess fatigability, incoordination, swelling , deformity, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  He also had tenderness or pain to palpation of the joint line or soft tissues.  Joint stability tests were all normal and there was no evidence of recurrent patellar subluxation and/or dislocation.

In October 2012, the Veteran reported having a flare of pain in his knees, in the right knee more than the left.

The Veteran had a third VA knees examination in May 2014.  Range of motion measurements showed flexion to 75 degrees (with objective evidence of painful motion beginning at 75 degrees) and extension to zero degrees (with no evidence of painful motion).  Ranges of motion remained the same after repetitive-use testing with three repetitions.  The Veteran did not have tenderness or pain to palpation of the joint line or soft tissues of the knee.  Anterior, posterior, and medial-lateral stability tests were all normal, and there was no evidence or a history of patellar subluxation or dislocation.

In March 2015, a VA medical opinion addendum was obtained.  The examiner indicated that she could not opine on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or after repeated joint use.  The examiner specified that an examination would have to be conducted under those conditions to form an opinion on the issue.

In a May 2015 Board hearing, the Veteran testified that his knee contributed to him changing occupation from carpenter to city bus driver, and that he chose to quit driving buses because he could not drive them safely, due in part to his left knee.  He indicated that symptoms included locking, cracking, limitation of motion, and problems standing and walking.

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged standing and walking.  The Board observes, however, that the current 20 percent ratings for left knee disability under Diagnostic Codes 5010-5258 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, and finds that no separate or increased ratings are warranted.  Here, at worst the Veteran's flexion was limited to 75 degrees, which does not meet the criteria for a separate compensable evaluation under Diagnostic Code 5260.  The Board considered the May 2012 VA examination noting pain at 40 degrees of flexion; however, the examination also noted flexion was initially to 110 degrees and was to 105 degrees after repetition.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40 , before a higher rating may be assigned.  Here, although there was evidence of pain, there was no evidence reflecting that the pain resulted in compensable functional loss.  Thus, a separate compensable evaluation for limitation of flexion is not warranted at this time.  

The Board has considered Dr. L.P.'s finding that extension was limited to 40 degrees, but finds it has little probative value, as Dr. L.P.'s finding is inconsistent with another one of his findings that the Veteran had painful motion beginning at 20 degrees of extension.  It is unclear how the Veteran's extension could be limited to 40 degrees and also show evidence of painful motion at 20 degrees of extension.  Moreover, in three separate VA examinations conducted in September 2010, May 2012, and May 2014, the Veteran was never found to have any limitation of extension.  Significantly, the May 2012 VA examination was conducted only a few months prior to Dr. L.P.'s examination, and the Veteran did not report an injury or event occurring between the two examinations.  Thus, the Board finds that the VA examinations outweigh Dr. L.P. finding.

With regard to Diagnostic Codes 5257 (recurrent subluxation or lateral instability), the Veteran has reported some applicable symptoms.  However, examiners have consistently found that the Veteran's knee did not show evidence of anterior, posterior, or medial-lateral instability or subluxation.

Finally, there is no medical evidence of ankylosis, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), or 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's service-connected left knee disability for this period of the appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected left knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, limited range of motion, and arthritis are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.







ORDER

Service connection for a low back disability is denied.

For the period of appeal prior to May 4, 2010, an initial rating in excess of 10 percent for the left knee disability is denied.

For the period of appeal from May 4, 2010, a rating in excess of 20 percent for the left knee disability is denied.


REMAND

A review of the record reflects that further development is necessary.  

As discussed above, the Veteran contends that all of his claimed disabilities are connected to in-service marches (with 100-pound packs) and/or the force of landings as a paratrooper.  See the January 2014 VA Form 9; May 2015 Board hearing transcript.

The Board finds these statements meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and VA examinations of the hands, feet, hips, shoulders, and arthritis should be obtained.

With regard to the claim for service connection for a bilateral ankle disability, the Veteran was afforded a VA examination in 2010.  The Board, however, finds the examination to be insufficient to determine the issue of service connection.  The examiner noted that the Veteran reported bilateral ankle sprains during service, that he had current symptoms of recurrent ankle pain and instability, and that x-rays showed minimal degenerative changes.  The examiner did not indicate a rationale for why the current symptoms were unrelated to the ankle sprains reported in service.  As such, further opinion in necessary.

With regard to the claims for service connection for hypertension and a higher initial rating for the right knee disability, the Veteran submitted timely notices of disagreement in March 2011 and in August 2012 indicating that he disagreed with the issues.  Statements of the Case (SOC) have not been issued.  As such, the Board is required to remand the issues for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, with regard to the issue of entitlement to a TDIU, any decision on the service connection claims and the increased rating claim being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim or a grant of an increased rating for the right knee disability could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the existence and etiology of any current disabilities of the hands, feet, hips, shoulders, and/or arthritis.  The examiner should review the claims file and should note that review in the report. 

For each identified condition of the hands, feet, hips, and/or shoulders, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service.

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Contact the VA examiner who conducted the September 2010 VA ankles examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current ankle disability is related to incident, injury, or event in active service, to include discussion of the ankle sprains reported during service.  

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims for service connection for the hands, feet, hips, shoulders, ankles, and arthritis.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

4.  Issue an SOC to the Veteran addressing the issues of service connection for hypertension and an increased initial rating for the right knee disability.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

5.  The pending claim of entitlement to a TDIU is inextricably intertwined with the still-pending claims remanded herein; therefore, consideration of this issue must be deferred until these intertwined issues are resolved or are prepared for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


